                                                            U.S. Department of Justice
   [Type text]
                                                            United States Attorney
                                                            Southern District of New York

                                                           The Silvio J. Mollo Building
                                                           One Saint Andrew’s Plaza
                                                           New York, New York 10007


                                                            May 27, 2021

   BY ECF
   The Honorable J. Paul Oetken
   United States District Judge
   Southern District of New York
   40 Foley Square
   New York, New York 10007

       Re:       United States v. Jose Luis Disla Melo, 20 Cr. 29 (JPO)

   Dear Judge Oetken:

           The Government respectfully writes, on behalf of the parties, to request that the Court
   exclude time under the Speedy Trial Act through June 17, 2021. The parties expect that this case
   will be disposed of through a pretrial resolution in the near future. Accordingly, such an exclusion
   would be in the interests of justice, as it would allow the parties time to continue their discussions
   concerning a possible disposition regarding the defendant. See 18 U.S.C. § 3161(h)(7)(A).


Granted. The Court hereby excludes time
                                                     Respectfully submitted,
through June 17, 2021, under the Speedy
Trial Act, 18 USC 3161(h)(7)(A), finding that        AUDREY STRAUSS
the ends of justice outweigh the interests of        United States Attorney
the public and the defendant in a speedy trial.
So ordered: May 28, 2021
                                                  by: _____________________________
                                                      Daniel G. Nessim
                                                      Assistant United States Attorney
                                                      (212) 637-2486
